*426Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about April 25, 2007, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed her custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The record shows that the agency made diligent efforts to encourage and strengthen the parental relationship, by providing referrals to the mother for psychiatric counseling and parenting skills classes, and scheduling visits with the child (see Matter of Lenny R., 22 AD3d 240 [2005], lv denied 6 NY3d 708 [2006]). Despite these diligent efforts, the mother, who was diagnosed as schizophrenic and bipolar, and was repeatedly incarcerated, was inconsistent in her compliance with medical treatment, and failed to complete the parenting skills program during the statutorily relevant time period (see Matter of Jacqueline A., 277 AD2d 86 [2000], lv denied 96 NY2d 708 [2001]). A lack of cooperation by the mother, rather than a lack of diligence by the agency, supports the court’s findings (see Matter of Sheila G., 61 NY2d 368, 385 [1984]).
The evidence at the dispositional hearing was preponderant that the best interests of the child would be served by terminating the mother’s parental rights so as to facilitate the child’s adoption by her foster mother with whom she has lived almost all of her young life and who has tended to her special needs (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The circumstances presented do not warrant a suspended judgment. Concur—Lippman, EJ., Tom, Williams and Acosta, JJ.